Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered April 26, 1984, convicting him of robbery in the first degree (two counts), and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It was error for the trial court to allow a police officer to testify that he arrested the defendant after a conversation with a codefendant who did not testify at trial (People v Felder, 108 AD2d 869, 870; People v Cruz, 100 AD2d 882, 883). However, the error was unpreserved for appellate review and, in any event, was harmless in light of the strong identification *707testimony by the two victims (People v Johnson, 57 NY2d 969, 970; People v Crimmins, 36 NY2d 230, 242).
The defendant failed to object to the jury charge at trial, and thus his claim regarding the reasonable doubt standard was also not preserved for appellate review (CPL 470.05 [2]; People v De Mauro, 48 NY2d 892, 893; People v Reed, 120 AD2d 552, 553). In any event, it is clear that the charge as a whole conveyed the proper standard to the jury (People v Fisher, 112 AD2d 378). Brown, J. P., Rubin, Eiber and Sullivan, JJ., concur.